 In the MatterofUTICAKNITTINGCOMPANYandTEXTILEWORKERSFEDERAL,LABOR UNION#21500, A. F. OF L.Case No. R-1716.-Decided April V, 1940Knitwear Manufacturing Industry-Investigation of Representatives:contro-versy concerning representation of employees : on September 24, 1938, T. W. U. A.certified by Board as exclusive representative of the employees after an electionin which T. W. U. A. and Local 21500 appeared on ballot ; on November 2, 1938,Company and T. W. U. A. entered into an exclusive preferential-hiring contractto remain in effect until December 1, 11)30, and thereafter from year to yearunless notice of desire to change or terminate given by either contracting party60 days prior to the yearly expiration pariod; contract provided for disciplineby Company of members of T. W U. A for failure to pay dues or other obliga-tions ; during August or September 1939 Local 21500 informed Company orallythat it claimed to represent a majority; September 30, 1939, last day on which,requisite notice to prevent automatic renewal of contract could be given ; no,notice given by either party ; on October 24, 1939, Local 21500 wrote Company'Maiming a majority and asking that the contract not be renewed ; on November1, 1939, Local 21500 filed the petition herein; Local 21500 showed that betweenJuly and October 1939, 125 employees had signed "negative" cards protestingbeing represented by T. W. U. A., 77 employees had signed "negative"cards anccapplications for membership in Local 21500, 13 employees had signed applications,formembership in Local 21500, and 15 employees, although members of Local)21500, could see no need for signing either type of card; T. W. U. A. claimed 262dues-paying members in January 1940 of the 450 employees intwit-Contract:no bar to investigation: divergent views of Board members: (1) (Smith) al-though in general has grave doubt as to wisdom of relying on such evidence as"negative" cards in absence of adequate explanation accounting for the useof such a device, those cards plus the further showing of affirmative designa-tion of Local 21500 by a substantial number of employees are suf -Rent towarrant a new determination of representatives in view of the fact that underthe contract members of T. W. U. A. were subject to discipline by the Companyfor failure to pay dues or obligations to TW U. A, all newly hired employeeswere required to become members of T. W. U. A., and more than a year had,elapsed since the certification of T. W. U. A. by the Board; (2) (Leiserson, con-curring) real dispute as to representation exists on the facts of case; (3) (Ma&den, dissenting) In the interest of the stability of collective bargainingagreementsthe Board should not at this time make a new determination of representativeswhere as here, (1) only an oral claim of majority had been presented to the Com-pany by Local 21500 prior to the renewal date of the contract; (2) it was not until:after the contract had been renewed that Local 21500 filed its petition; and(3) the showing of representation by Local 21500 does not create a substantial)doubt concerning T. W. U. A's majority at the time contract was renewed-Unit Appropriate for Collective Bargaining:production and maintenance em'ployees, excluding clerical and supervisory employees; stipulationasto-ElectioasOrdered23 N L. R B. No. 4.55 56DECISIONSOF NATIONALLABOR RELATIONS BOARDMr. Albert P. WheatleyandMr. John C. McRee,for the Board.Mr. R. E. Jones,of Anniston, Ala., for the Company.Mr. S. E. Roper,of Birmingham, Ala.,Mr. C. M. Fox,andMr. Her-bert Thatcher,ofWashington, D. C., for Local 21500.Mr. R. H. Brazzell,of Nashville, Tenn., andMr. Isadore Katz,ofNew York City, for the T. W. U. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 1, 1939, Textile Workers Federal Labor Union_#21500, herein called Local 21500, filed with the Regional Directorfor the Tenth Region (Atlanta, Georgia) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Utica Knitting Company, Anniston, Alabama, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On January 22,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On January 28, 1940, Local 21500 filed an amended petition with theRegional Director.On January 29, 1940, the Regional Director issued,a notice of hear-ing, copies of which were duly served upon the Company, Local 21500,and upon Textile Workers Union of America, herein called theT.W. U. A., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to the notice, a hear-ing was held on February 8, 1940, at Anniston, Alabama, before AlbertL. Lohm, the Trial Examiner duly designated by the Board. TheBoard, the Company, Local 21500, and the T. W. U. A. were repre-sented by counsel and participated in the hearing: Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the commencement of the hearing, the T. W. U. A. filed a motionto intervene in the proceedings, and Local 21500 moved to amend itsamended petition.The motions were granted.At the commencementof and during the hearing, counsel for the T. W. U. A. moved to dis-miss the amended petition.The Trial Examiner reserved ruling UTICA KNITTING COMPANY57thereon.The motions are hereby denied.At the hearing the TrialExaminer excluded membership cards and other evidence as to rep-resentation offered by Local 21500.The Board finds that this rulingwas erroneous.The ruling is hereby reversed and Rejected Peti-tioner's Exhibits Nos. 1-A 1 to 1-A 94 and 1-B are hereby incorpo-rated into and made part of the record.During the course of thehearing the Trial Examiner made several rulings on other motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulingsare herebyaffirmed.On February 13, 1940, theT.W. U. A.requested oral argumentbefore the Board.On February 23, 1940, theT.W. U. A.filed a brief.Pursuant to notice duly served upon all the parties,a hearing forthe purpose of oral argument was held before the Board on Febru-ary 29, 1940, at Washington,D. C.TheT.W. U. A.and Local 21500were represented by counsel and participated in the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUtica Knitting Company is a New York corporation operating ninemills; eight located in the State of New York and the ninth at Annis-ton, Alabama.The plants are engaged in the manufacture, sale, anddistribution of knit underwear and knit outerwear, such as sweatersand bathing suits. In 1939 the Company produced 4 per cent of allthe knitwear goods produced in the United States.This proceeding is concerned solely with the employees of theAnniston mill. It normally employs about 500 workers. In 1939 itproduced approximately 215,000 dozen garments of the value oii ap-proximately $650,000.These operations involved the use of approxi-mately 1,300 000 pounds of yarn, 75 per cent of which came fromoutside the State of Alabama.Ninety-five per cent of the goods pro-duced in the Anniston plant are sold and distributed outside the Stateof Alabama.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Federal Labor Union #21500 is a labor organiza-tion affiliated with the American Federation of Labor. It admits tomembership the employees of the Company at its Anniston mill,excluding clerical and supervisory employees.TextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations. It admits to mem-bership employees of the Company at its Anniston mill, excludingclerical and supervisory employees. Z8DECISIONSOF NATIONAL LABORRELATIONS BOARDIII.THE QUESTION CONCERNINGREPRESENTATIONOn October 1, 1937, the Company and the T. W. U. A. executed acollective agreement for a period of one year.By the terms of thecontract the Company recognized the T. W. U. A. as exclusiverepresentative of the employees at the Anniston mill.On September 24, 1938, the Board certified the T. W. U. A. as ex-clusive representative of these employees after an election in whichthe T. W. U. A. and Local 21500 appeared on the ballot. TheT.W. U. A. polled 249 votes to 199 votes for Local 21500.1On November 2, 1938, the Company and the T. W. U. A. enteredinto a further collective agreement.By its terms, the Companyagreed to recognize the T. W. U. A. as exclusive representative of theAnniston mill employees, prefer members of the T. W. U. A. inhiring, and discipline members of the T. W. U. A. for failure to paydues or other obligations.The contract was to remain in effect untilDecember 1, 1939, and thereafter from year to year unless eitherparty thereto by 60 days' notice prior to the expiration of any yearperiod advised the other of a desire to change or terminate it.During August or September 1939 Local 21500 informed the Com-pany orally that it claimed a majority.September 30, 1939, was the last day on which the Company orthe T. W. U. A. could give the other the requisite notice for prevent-ing the automatic renewal of their contract.Neither party gave therequired notice.On October 24, 1939, Local 21500 wrote to the Company, claimingto represent a majority and requesting that the existing contract benot extended pending a decision by the Board on a petition to befiled by Local 21500.The Company informed Local 21500 that thecontract had renewed itself automatically on October 1, 1939, to lastuntil December 1940. It likewise so informed its employees.The T. W. U. A. takes the view that there can be no question con-cerning representation during the life of the renewed contract.Local 21500 insists that the contract is no bar to an immediate electionbecause there is a substantial doubt as to whether the T. W. U. A.represented a majority of the employees at the time of the renewal,of the agreement.For reasons hereinafter stated in the separate opinions of Mr.Smith and Mr. Leiserson, a majority of the Board finds that a ques-tion concerning representation of employees of the Company hasarisen.'Matter of UticaKnitting CompanyandAmerican Federation of Labor, Local 21500,8 N L. R. B. 783 UTICA KNITTING COMPANY59IV.THE EFFECTOF 7HE QUESTION CONCERNINGREPRESENTATION 'UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company, Local 21500, and the T. W. U. A. agreed at thehearing that the appropriate unit should consist of all production andmaintenance employees at the Company's Anniston plant, excludingsupervisory and clerical employees.We see no reason for departingfrom such unit.We find that all the production and maintenance employees at theCompany's Anniston plant, excluding supervisory and clerical em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThere are approximately 450 employees in the appropriate unit.Local 21500 showed that between July and October 1939, (1) 125employees had signed so-called "negative" cards protesting beingrepresented by the T. W. U. A.; (2) 77 employees had signed "nega-tive" cards and applications for membership in Local 21500; (3) 13employees had signed applications for membership in Local 21500;and (4) 15 employees, although members of Local 21500, could seeno need for signing either type of card.The treasurer of the T. W. U. A. testified from the books of theT.W. U. A. that it had 262 dues-paying members in January 1940.We find that the question concerning representation can be best re-solved by means of an election by secret ballot.Those eligible to vote in the election shall be employees in theappropriate unit who were employed by the Company during thepay-roll period immediately preceding the date of our Direction ofElection, including employees who did not work during such pay-rollperiod because they were ill or on vacation and employees who werethen or have since been temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Utica Knitting Company, at its Anniston,Alabama, plant, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All the production and maintenance employees at the Com-pany's Anniston plant, excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Utica Knitting Company, at its Anniston, Alabama, plant, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of saidRules andRegulations,among allproduction and maintenance employees atthe Company's Anniston plant, who were employed during the pay-roll period next preceding the date of this Direction, including em-ployees who did not Work during such pay-roll period because theywere ill or on vacation and employees who were then or have sincebeen temporarily laid off, but excluding supervisory and clerical em-ployees and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by TextileWorkers Federal Labor Union #21500, affiliated with the AmericanFederation of Labor, or by Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining, or by neither.MR. EDWIN S.SMITH,concurring :I have grave doubts as to the significance of the so-called "nega-tive" cardsand questionseriously the wisdom of relying upon them UTICA KNITTING' COMPANY61as affording sufficient ground for making a new determination ofrepresentatives, in the absence of factors which adequately accountfor workers expressing their desires in this negative way.To giveunqualified sanction to such a departure from the normal and cus-tomary practice of unions in securing designations carries implica-tions at variance with the policies of the Act, for it would tend toencourage a rival union to seek to destroy the majority representa-tion of an established bargaining representative, without itself beingdesignated as such representative, thereby possibly severing the col-lective bargaining process altogether.2I am of the opinion, however, that with the further showing madeby Local 21500 that it had been designated as bargaining representa-tive by 105 employees, there is sufficient to warrant our making a newdetermination of representatives under the circumstances of this case,in view of the fact that under both the original and the renewedagreement members of the T. W. U. A. were subject to discipline bythe Company for failure to pay dues or other obligations and allnewly hired employees were required to become members of theT. W. U. A. The automatic renewal of the agreement on September30, 1939, should not bar a determination of representatives at thistime, even though the T. W. U. A. may have had a majority whenthe contract was renewed.The T. W. U. A. has functioned as ex-clusive bargaining representative for more than a. year and I believethe purposes of the Act will best be effectuated by now giving theemployees a chance to change representatives if they so desire.-'2 In a previous case presenting a comparable situation,Iheld in a dissenting opinionthat cards of a similar character were sufficient to create a doubt as to the majority repre-sentation of the contracting union at the time the contract in that case was extended.Matter of Ameican Hair & Felt CompanyandJute, Hair, and Felt WorkersLocal #163(United Furniture Workers of America,C. 10 ), 15 N L R. B 572 Further considera-tion of the matter, however,has led me to modify the view there expressed It may benoted that at the oral argument counsel for Local 21500,while contendingthat the "nega-tive" cards were sufficient in the instant case, expressed doubt concerning the device of"negate--e' cards asmans ofobtaining a new determination of representatives3 See my dissenting opinions inMatter of Aineiican HairifFelt CompanyandJute, Hair,and FeltWorkers,Local #163(United Furniture Workers of America, C 10 ), 15 N L.R. B 572, andMatter of The National' Sugar Refining Company of New Jersey, L I CityRefineryand Local 1;,6,Sugar Refinery Workers, International Longshoremen's Ass'n,10'N L R B. 1410.As to the effect of selection by the employees of a new statutory representative on anoutstandingcollective agreement,I said inMatter ofPacificGreyhound LinesandBrother-hood of Railroad Trainmen,22 N. L. R B 111.I am of the opinion that the selection by employees of a new statutory representa-tive and the certification of that representative in proceedings under Section 9 (c)result merely in the termination by operation of law of the outstanding collective con-tract or its terms where they conflict with action by the certified representative asrepresentative,and not in a termination of all substantive terms of the contract other-wise valid. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDMR. WILLIAM M. LEISERSON,concurring:It is clear that there is a real dispute as to representation here,and I am of the opinion that it is the duty of the Board to directan election so that the dispute may be settled in accordance with theprovisionsof the Act.CHAIRMAN MADDEN,dissenting :Although Local 21500 appears to have been cognizant of the renewalclause in the contract, the only step taken by it prior to September30 was to make to the Company an oral claim to represent a majorityof the employees.' It was not until after the contract had beenrenewed that Local 21500 on October 24 informed the Company thatit intended to file a petition and requested the Company not torenew the contract.On November 1 the petition was filed. In viewof the fact that prior to the renewal date of the contract only an oralclaim of majority, without more, had been presented to the Companyby Local 21500, that it was not until after the contract had been re-newed that a petition was filed, and that the showing of representa-tionmade by Local 21500 does not create a substantial doubt con-cerning the T.W. U. A.'s majority at the time the contract wasrenewed, I am of the opinion that as a matter of policy under the Actand in the interest of the stability of collective bargaining agreementsthe Board should not, in the circumstances here presented, make anew determination of representatives at this time 5*CfMatter of Colonial Fibre Company,Inc.andCohoes KnitGoodsWorkers Union No.21511j,A F. of L, 0N. L R B 658.r,Matter of Bon Ton Curtain CompanyandAmerican Federationof Labor,FederalUnion,20 N.L B B 462,Matter of American HairitFelt CompanyandJute,Hair,and Felt Workers Local #163(United Furniture Workers of America,C 1. 0.),15 N L.R. B572 ; Matter of The Nat.onal Sugar Refining Company of New Jersey,L. I. City Re-fineryandLocal 1)76, Sugar Refinery Wor/,e,s, International Longshoremen'sAss'n.,10N. L R. B. 1410.